Citation Nr: 0628740	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for vertigo, to include 
as secondary to service-connected hearing loss and tinnitus.  

2.  Entitlement to compensation under 38 U.S.C. 1151 for 
impotence (claimed as secondary to VA prescribed 
medications).

3.  Entitlement to service connection for degenerative 
discopathy, lumbar radiculopathy, and arthritic spurring of 
the lumbar spine, on a direct basis or secondary to bilateral 
hallux valgus.

4.  Entitlement to a rating in excess of 30 percent for a 
psychiatric disorder identified as adjustment disorder with 
depressed mood.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from October 1958 to July 1960 
and from October 1961 to August 1962.

This appeal arises from a May 1999 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which, in pertinent part, 
denied a claim for service connection for a back condition 
secondary to hallux valgus of the feet, and denied a claim 
for compensation under 38 U.S.C.A. § 1151 for impotence 
(claimed as secondary to VA prescribed medications).  

While the veteran also appealed the RO's May 1999 decision as 
to disability ratings assigned for his service-connected 
right thumb disorder and his hallux valgus of each foot, the 
veteran specifically withdrew these issues by way of a June 
2006 written statement.  VA regulation provides for the 
withdrawal of an appeal to the Board by the submission of a 
written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 
(1996) (When a claim is withdrawn by a veteran, it ceases to 
exist; it is no longer pending and it is not viable).  These 
issues are, therefore, no longer before the Board.

This appeal also arises from a February 2000 decision by the 
RO denying a claim for service connection for vertigo, and 
from an August 2003 RO decision which denied entitlement to a 
TDIU and determined that new and material evidence had not 
been submitted sufficient to reopen claims for service 
connection for a psychiatric disorder and for insomnia 
secondary to the veteran's service-connected disabilities.  
[A more detailed discussion of how these issues progressed on 
appeal is found in the March 2005 Board Remand.]

In October 2004, the veteran testified at a Board hearing via 
videoconference from the Little Rock RO.  By way of a March 
2005 decision, the Board determined that new and material 
evidence had been submitted to reopen the issue of 
entitlement to service connection for a psychiatric disorder.  
The Board remanded this issue, as well as all others on 
appeal, for additional development.  

In a January 2006 decision, the RO granted service connection 
with a 30 percent rating for a psychiatric disorder 
(identified as adjustment disorder with depressed mood).  As 
the benefit (service connection for a psychiatric disorder) 
sought by the veteran has been granted, the issue of 
entitlement to service connection for the psychiatric 
disorder is no longer before the Board.  

In June 2006, the veteran testified at a second Board hearing 
via videoconference from the Little Rock RO.  Since two 
Veterans Law Judges of the Board (VLJs) have held hearings 
with regard to the issues in this appeal, a panel of three 
VLJs will decide this appeal. See 38 C.F.R. § 20.707 (2005).

During the 2006 hearing, the veteran and his representative 
asserted that the issues on appeal should include entitlement 
to a higher rating for the veteran's psychiatric disorder.  
However, the issue of the disability rating assigned to the 
psychiatric disorder is "downstream" from the issue of 
service connection previously appealed to the Board, and a 
separate, jurisdiction-conferring notice of disagreement is 
needed with regard to any disagreement with the initial 
rating assigned.  See, e.g., Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  While the Board does not agree 
that the matter is ripe for appellate review at this time (as 
there had been no indication from the veteran that he 
disagreed with the 30 percent rating afforded by the RO in 
January 2006 until the June 2006 hearing), the veteran has 
clearly provided notice of his disagreement with the RO's 
evaluation in statements during the June 2006 hearing.  Cf. 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (hearing testimony 
before the RO, when reduced to writing, can constitute a 
notice of disagreement).  Although the Board does not yet 
have jurisdiction over the increased rating issue, further 
action on the issue is mandated, and it will be addressed in 
the REMAND.   

The Board notes that with the grant of service connection 
with a 30 percent rating for a psychiatric disorder, the 
veteran's claim for service connection for sleep disturbance 
(claimed as insomnia) has effectively been granted, and there 
remains no further controversy for the Board to consider.  
During the June 2006 hearing, the veteran and his 
representative asserted that the veteran has difficulty 
sleeping due, in part, to his service-connected psychiatric 
disorder.  (See hearing transcript pages 8-9.)  The Board 
notes that the RO in January 2006 found that the veteran's 
psychiatric disorder was manifested by symptoms including 
sleep difficulty, as did the VA doctor performing the mental 
disorders examination in July 2005.  Since sleep problems 
have been recognized as a symptom of the veteran's service-
connected psychiatric disorder (for which he is receiving a 
30 percent rating), and since disability due to sleep 
disorders is considered among the symptomatology itemized in 
the diagnostic criteria (found at 38 C.F.R. § 4.130, 
Diagnostic Code 9440) for evaluating psychiatric disorders, 
the veteran cannot receive a separate rating for insomnia.  
The 30 percent rating for his psychiatric disorder has 
already contemplated disability due to sleep problems and any 
claim for additional benefits based on severity of sleep 
disorder is properly brought in a claim for an increased 
rating for the symptoms of the veteran's psychiatric 
disorder.   

Finally, in February 2006, the veteran's representative 
raised the issue of entitlement to an increased rating for 
service-connected hearing loss.  As this issue has not been 
addressed by the agency of original jurisdiction (AOJ), it is 
REFERRED to the RO for action deemed appropriate.  

The Board is well aware of the length of time these issues 
listed on the cover page have been on appeal. Unfortunately, 
however, in the interest of properly adjudicating each, they 
must all once again be remanded.  The issues on appeal are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet.App. 268 
(1998). When the Board remanded these claims in March 2005, 
the RO was instructed to obtain the veteran's medical records 
from the VA Medical Center in Little Rock for treatment 
received since February 2001.  In January 2006, the RO 
printed some VA records concerning treatment in 2001 and 
2002, but there are no records from 2002 on, and the records 
from 2001 and 2002 that were printed are so few in number, it 
is difficult to believe they represent the entirety of the 
veteran's treatment.  Therefore, it does not appear that the 
RO complied with the Board's remand instructions, and these 
claims must be remanded so that the veteran's VA treatment 
records can be obtained.

Service connection for vertigo

During the course of the appeal, the veteran has asserted 
that he has vertigo due to in-service damage to his ears from 
a fall during a parachute jump or due to service-connected 
ear problems (hearing loss and tinnitus) related to in-
service exposure to acoustic trauma.  Service records 
document that the veteran served in artillery and that he was 
treated for orthopedic problems following a fall during a 
parachute jump in June 1960.  While service medical records 
do not document treatment for vertigo, the veteran was 
treated on numerous occasions for ear problems including 
otitis externa.  Following separation from service, VA 
examination in September 1963 revealed hearing loss and 
tinnitus.  Service connection was granted for both conditions 
as related to exposure to artillery fire at Camp Polk, 
Louisiana.  Numerous audiological examinations since service 
have noted ongoing ear problems.  VA examinations in March 
1987 and May 1991 consistently noted that acoustic reflexes 
were present in the right ear but absent in the left.  In May 
1991 the examiner noted occasional loss of balance for 
several decades and indicated that the presence of air-bone 
gaps was suggestive of conductive involvement on the left.  A 
November 1999 record from a private doctor indicated that the 
veteran had chronic intermittent problems with his left ear 
and recurrent vertigo and some ear pain since service.  In a 
May 2000 statement, DB, DO, stated that the veteran is under 
treatment for itching and imbalance related to his ears.  The 
veteran was prescribed Meclizine for inner ear imbalance in 
August 2000 and September 2001.

VA examinations in January 2000, August 2002, and May 2004 
did not address the issue of whether the veteran's vertigo 
was related to his service-connected ear problems.  Most 
recently, in an April 2005 report, a private doctor indicated 
that the veteran had balance problems as sequela of an ear 
injury secondary to artillery.  In light of the veteran's 
documented longstanding history of balance problems, the 
private medical evidence indicating that such problems may be 
related to the veteran's service-connected ear problems, and 
the lack of any VA examination addressing this point, a VA 
examination is necessary to determine its likely etiology.   

Service connection for impotence

The veteran has asserted that he has become impotent due to 
medications prescribed for his service-connected 
disabilities.  Service connection has been denied based 
largely on a February 1999 VA examiner's findings that there 
were no known interactions with current medications that 
would cause his impotence, and that impotence could be 
related to the veteran's disc problems in the cervical and 
lumbar spine.  Subsequent to the February 1999 examination, 
the veteran has been granted service connection for a 
psychiatric disorder. Medications prescribed for treating 
this service-connected condition include Metrazpine and 
Citalopram.  See VA outpatient treatment records dated 
September 2001 and February 2002.  The Board notes that side 
effects of both drugs include sexual dysfunction.  A VA 
examination is in order to determine whether the veteran has 
impotence due to or aggravated by medications prescribed for 
service-connected disability, as opposed to other non-service 
related etiology. 

Increased rating for psychiatric disorder

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  An appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished to the veteran.  In essence, the 
following sequence is required:  There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

By way of a January 2006 rating decision, the RO granted 
service connection with a 30 percent rating for adjustment 
disorder with depressed mood.  In June 2006 statements during 
his Board hearing, the veteran expressed disagreement with 
the rating assigned in the January 2006 decision.  To date, 
VA has not sent the veteran an SOC as to this issue.  The 
claim must be remanded to allow the RO to provide the veteran 
with a statement of the case (SOC) on this issue.  Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.



Service connection for back disorder

The veteran contends that he has a back disorder that is due 
directly to in-service injury or to a service-connected foot 
disorder.  As to the claim for direct service connection, the 
veteran specifically asserts that he has degenerative 
discopathy, lumbar radiculopathy, and arthritic spurring of 
the lumbar spine related to in-service falls while 
parachuting.  Service medical records do show that the 
veteran was treated for knee problems related to a June 1960 
jump, and there is some medical evidence from private medical 
professionals supporting the veteran's assertions.  See the 
December 2004 letter from Dr. JW, and the November 2002 and 
March 2003 statements from DBB, DO.  

In the March 2005 remand, the Board indicated that the RO 
should consider the veteran's claim for service connection on 
a direct basis, and requested that the RO arrange for the 
veteran to undergo a VA back examination to ascertain the 
etiology of his back disorder.  The examiner was specifically 
asked to render an opinion as to whether it was at least as 
likely as not that the veteran had a back disorder that was 
incurred in or aggravated by service.  While the veteran was 
provided a VA examination of his spine in July 2005, the 
examiner did not provide an opinion as to the likelihood that 
the current back disorder may be related directly to in-
service injury.

The information requested on the prior remand remains 
necessary to properly address the appellant's claim.  A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  
Stegall, supra.  A new examination with opinion is required. 

TDIU

The veteran has also asserted that he is entitled to a TDIU 
as he is unemployable due to his service-connected 
disabilities.  The Board finds that the veteran's claim for a 
TDIU cannot be addressed prior to adjudication of his claims 
for service connection and an increased rating.  These issues 
are inextricably intertwined, and therefore will be addressed 
together on remand.  See Harris v. Derwinski, 1. Vet. App. 
180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate 
statement of the case in the matter of 
entitlement to a rating in excess of 30 
percent for adjustment disorder with 
depressed mood.  The veteran must be 
advised of the time limit for filing a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  Obtain the appellant's complete medical 
records from the VA Medical Center in 
Little Rock for all treatment from 2001 to 
the present.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

3.   After any outstanding records are 
added to the claims file (to the extent 
available), the RO should schedule the 
veteran for the following examinations.  
Each examiner should review the veteran's 
claims folder, note pertinent service 
medical records and post service records of 
treatment for the disorder at issue, and 
give particular attention to opinions from 
private health care providers.  

(a) Orthopedic:  The examiner should 
provide a diagnosis for any back 
disorder that is present, and, for 
any disorder(s) diagnosed, the 
examiner should opine as to whether 
it is at least as likely as not that 
such back disorder was incurred in 
or aggravated by the veteran's 
period of active service.  

(b) Neurologic: The examiner should 
provide a diagnosis for any balance 
problem that is present, and, for 
any disorder(s) diagnosed, the 
examiner should opine as to whether 
it is at least as likely as not that 
such vertigo or balance disorder was 
incurred in or aggravated by either 
the veteran's period of active 
service or by his service-connected 
ear disorders.  
 
(c) Genitourinary: The examiner 
should review the veteran's claims 
folder and take note of the 
medications that the veteran has 
been prescribed to treat his 
service-connected disabilities.  The 
examiner should provide a diagnosis 
for any problems with erectile 
dysfunction or impotence that is 
present, and, for any disorder(s) 
diagnosed, the examiner should opine 
as to whether it is at least as 
likely as not that such condition 
was incurred or aggravated by the 
medications the veteran takes for 
his service-connected disabilities.   

For all opinions requested above, it would 
be helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and readjudicate each of 
the issues on appeal (under all applicable 
theories of entitlement), any other issue 
ripe for appeal or adjudication, and the 
inextricably intertwined issue involving 
entitlement to a TDIU.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claims.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).


			
            MICHELLE L. KANE                                
RAYMOND FERNER 
	             Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                         
_________________________________________        
MARK W. GREENSTREET
	Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



